Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mossman on 12/13/2021.

The application has been amended as follows: 
	Claim 1 has been amended as follows:
----A method for removing metals from a glycol fluid containing at least one metal and a glycol compound, the method comprising: 
introducing a sulfur compound having the general formula HS-X, where X is a heteroatom-substituted alkyl, a carboxylic acid-substituted alkyl, cycloalkyl, aryl, and/or alkylaryl group, where the heteroatom is selected from a group consisting of sulfur, oxygen, nitrogen, phosphorus, and combinations thereof to the glycol fluid containing the at least one metal and a glycol compound, where the sulfur compound is in an amount effective to chelate at least a portion of the at least one metal; the sulfur compound chelating at least a portion of the at 

Claims 5, 6, and 7 have been canceled.

On line 8, “cysteamine, N,N dimethyl cysteamine,” has been deleted.

Claims 12-20 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a process of removal of metals from a glycol fluid containing at least one metal and a glycol compound as called for in claim 1. The closest art of record - Yokota et al (3,755,161) - discloses a process of removal of metals from gaseous phase and liquid phase by using a sulfur compound capable of forming a mercaptide compound of a metal. The sulfur compound having –SH radical. However, Yokota does not disclose removing metals from a glycol fluid as recited in the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUAN D DANG/Primary Examiner, Art Unit 1772